Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/16/2021 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 1 has been amended to recite a porosity, which is also recited in claim 7.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claim(s) 1, 3, 4, 6-8, 10, 11, 13, 14, 16-19 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over by US 20120230659 A1 to Goodman et al. (“Goodman”) in view of US 20110297319 A1 to Chen et al. (“Chen”) and further in view of US 5159940 A to Hayward et al. (“Hayward”).
Goodman discloses:
Regarding claim 1: 
a heater (e.g., heater 150) of a resistance heating metal that is provided in, at or close to a fluid path configured for heating fluid (e.g., Fig. 1-6 and 14-17 and para 22-27, 41, 45 and 51), 
wherein the heater comprises a conductor (e.g., open coil heater 152 or 222 of e.g., ni-chrome wire, solid wire inserts 158) that is provided with a porous ceramic layer (e.g., porous ceramic material) having a thickness and wherein the porous ceramic layer is provided on the conductor by plasma electrolytic oxidation (e.g., Fig. 1-6 and 14-17 and para 22-27, 41, 45 and 51, wherein the recitation of provided on the conductor by plasma electrolytic oxidation is interpreted as a product-by-process recitation);
Regarding claim 3: the ceramic layer has a thickness (e.g., Fig. 1-6 and 14-17 and para 22-27, 41, 45 and 51);
Regarding claim 4: the heater comprises a spiralled metal wire as the conductor, wherein the wire is provided with the ceramic layer (e.g., Fig. 1-6 and 14-17 and para 22-27, 41, 45 and 51);
Regarding claim 6: the spiralled heater has a central axis that is provided in a longitudinal direction of the fluid path (e.g., Fig. 1-6 and 14-17 and para 22-27, 41, 45 and 51);
 Regarding claim 7: the ceramic layer is provided with a porosity (e.g., Fig. 1-6 and 14-17 and para 22-27, 41, 45 and 51);
Regarding claim 8: the ceramic layer has a porosity in the range of 10-80% (e.g., Fig. 1-6 and 14-17 and para 22-27, 41, 45 and 51);
Regarding claim 10: the conductor has a plate shape (e.g., the flat side of wire insert 158 as seen in Fig. 14 is plate shaped) and is on one side provided with the ceramic layer, and wherein at least part of the metal layer has been removed (e.g., Fig. 1-6 and 14-17 and para 22-27, 41, 45 and 51; the recitation of “at least part of the metal layer has been removed” is interpreted as a product-by-process recitation);
Regarding claim 11: a device comprising a heater element according to claim 1, wherein the device comprises a cooker for boiling liquid, an E-cigarette, a coffee machine, a knife, or an iron (e.g., Fig. 1-6 and 14-17 and para 22-27, 41, 45 and 51);
Regarding claim 13: a metal conductor (e.g., open coil heater 152 or 222 of e.g., ni-chrome wire) that is provided with a ceramic layer (e.g., porous ceramic material) as an electrically insulating layer wherein the ceramic layer is provided on the conductor by plasma electrolytic oxidation (e.g., Fig. 1-6 and 14-17 and para 22-27, 41, 45 and 51, wherein the recitation of provided on the conductor by plasma electrolytic oxidation is interpreted as a product-by-process recitation); 
Regarding claim 14:
providing a conductor of a resistance heating metal (e.g., Fig. 1-6 and 14-17 and para 22-27, 41, 45 and 51); and 
a porous ceramic layer on the conductor (e.g., Fig. 1-6 and 14-17 and para 22-27, 41, 45 and 51);
Regarding claim 16: the conductor is shaped as a plate with on one side being provided with the porous ceramic layer (e.g., Fig. 1-6 and 14-17 and para 22-27, 41, 45 and 51); 
Regarding claim 18: the conductor is shaped as a plate with on one side being provided with the porous ceramic layer (e.g., Fig. 1-6 and 14-17 and para 22-27, 41, 45 and 51); and
Regarding claim 21: a power increasing circuit (e.g., flexible circuit board 82, circuit board 114, circuit 170, circuit 172, circuit 174) configured for providing a power increase when the heater is switched on (e.g., Fig. 1-6 and 14-17 and para 22-27, 41-45 and 51).
Goodman does not explicitly disclose the ceramic layer has a thickness in the range of 5-300 µm or performing plasma electrolytic oxidation in a plasma electrolytic oxidation chamber to deposit.
However, Chen discloses:
Regarding claim 1: the ceramic layer has a thickness in the range of 5-300 µm (e.g., para 59) and plasma electrolytic oxidation (e.g., Fig. 1-8B and para 11-21, 47, 52, 59, 64-73);
Regarding claim 3: the ceramic layer has a thickness in the range of 15-150 µm (e.g., para 59);
Regarding claim 13: plasma electrolytic oxidation (e.g., Fig. 1-8B and para 11-21, 47, 52, 59, 64-73);
Regarding claim 14:
providing a conductor of a resistance heating metal (e.g., an object comprising aluminum, copper and magnesium) (e.g., Fig. 1-8B and para 11-21, 47, 52, 59, 64-73); and 
performing plasma electrolytic oxidation in a plasma electrolytic oxidation chamber to deposit a porous ceramic layer on the conductor (e.g., Fig. 1-8B and para 11-21, 47, 52, 59, 64-73);
Regarding claim 16: the step of removing at least a part of the conductor material, wherein the conductor is shaped as a plate with on one side being provided with the porous ceramic layer (e.g., Fig. 1-8B and para 11-21, 47, 52, 59, 64-73);
 Regarding claim 17: after providing the ceramic layer on one side of the conductor, at least a part of the conductor material is removed with the use of electrochemical machining (e.g., Fig. 1-8B and para 11-21, 47, 52, 59, 64-73);
Regarding claim 18: the step of removing at least a part of the conductor material, wherein the conductor is shaped as a plate with on one side being provided with the porous ceramic layer (e.g., Fig. 1-8B and para 11-21, 47, 52, 59, 64-73); and
 Regarding claim 19: after providing the porous ceramic layer on one side of the conductor, at least a part of the conductor material is removed with the use of electrochemical machining (e.g., Fig. 1-8B and para 11-21, 47, 52, 59, 64-73). 
To the extent that it is argued that Goodman in view of Chen does not explicitly disclose a porosity in the range of 10-80% (as recited in claim 1), Hayward discloses:
Regarding claim 1:
a heater (e.g., heat source 20) that is provided in, at or close to a fluid path (e.g., Fig. 1-14 and col 5-6) configured for heating fluid, 
wherein the heater comprises a conductor (e.g., sleeve 22) that is provided with a porous ceramic layer and a porosity in the range of 10-80% (e.g., sleeve 22 is made of a porous ceramic material and preferably has a porosity of at least about 40%), and wherein the porous ceramic layer is provided on the conductor by plasma electrolytic oxidation (e.g., the recitation “wherein the porous ceramic layer is provided on the conductor by plasma electrolytic oxidation” in interpreted as a product-by-process recitation) (e.g., Fig. 1-14 and col 5-6);
Regarding claim 7: the ceramic layer is provided with a porosity (e.g., Fig. 1-14 and col 5-6);
Regarding claim 8: the ceramic layer has a porosity in the range of 15-50% (e.g., Fig. 1-14 and col 5-6);
Regarding claim 11: a heater element according to claim 1, wherein the device comprises a cooker for boiling liquid, an E-cigarette, a coffee machine, a knife, or an iron (e.g., Fig. 1-14 and col 5-6);
Regarding claim 13:

the ceramic layer is provided on the conductor by plasma electrolytic oxidation (e.g., the recitation, “the ceramic layer is provided on the conductor by plasma electrolytic oxidation,” is interpreted as a product-by-process recitation), and 
the ceramic layer has a porosity in the range of 10-80% (e.g., Fig. 1-14 and col 5-6);
Regarding claim 14: a heater element and/or device, the method comprising the steps of: 
- providing a conductor (e.g., heat source 20) (e.g., Fig. 1-14 and col 5-6); and 
- a porous ceramic layer (e.g., sleeve 22) on the conductor (e.g., Fig. 1-14 and col 5-6), wherein: 
the porous ceramic layer and a porosity in the range of 10-80% (e.g., Fig. 1-14 and col 5-6);
Regarding claim 16: the step of removing at least a part of the conductor material, wherein the conductor is shaped as a plate with on one side being provided with the porous ceramic layer (e.g., Fig. 1-14 and col 5-6);
Regarding claim 17: after providing the ceramic layer on one side of the conductor, at least a part of the conductor material is removed with the use of electrochemical machining (e.g., Fig. 1-14 and col 5-6);
Regarding claim 18: the step of removing at least a part of the conductor material, wherein the conductor is shaped as a plate with on one side being provided with the porous ceramic layer (e.g., Fig. 1-14 and col 5-6);
Regarding claim 19: after providing the porous ceramic layer on one side of the conductor, at least a part of the conductor material is removed with the use of electrochemical machining (e.g., Fig. 1-14 and col 5-6); and
Regarding claim 21: a power increasing circuit configured for providing a power increase when the heater is switched on (e.g., Fig. 1-14 and col 5-6).
It would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filing date (post AIA ) to modify Goodman as suggested and taught by Chen in order to provide a protective coating that is less susceptible to the corrosive affects of excited gases located in a plasma chamber without contributing to the problem of copper contamination.
It would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filing date (post AIA ) to modify Goodman in view of Chen as suggested and taught by Hayward in order to have sufficient porosity to allow air to be admitted through paper and sleeve to support combustion of heat source.


Claims 5, 15 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goodman in view of Chen and Hayward and further in view of US 20110277764 A1 to Terry et al. (“Terry”).
Goodman in view of Chen and Hayward discloses substantially all of the features of the claimed invention as set forth above.
Goodman further discloses:
Regarding claim 20: 
providing a heater (e.g., heater 150), at or close to a fluid path configured for heating fluid, wherein the heater comprises a  spiraled wire conductor (e.g., open coil heater 152 or 222 of e.g., ni-chrome wire) having a porous ceramic layer (e.g., porous ceramic material) thereon (e.g., Fig. 1-6 and 14-17 and para 22-27, 41, 45 and 51); wherein the porous ceramic layer is provided on the conductor with plasma electrolytic oxidation (e.g., Fig. 1-6 and 14-17 and para 22-27, 41, 45 and 51); and

Goodman in view of does not explicitly disclose providing a heater wherein the heater comprises a porous ceramic layer wherein the porous ceramic layer is provided on the conductor with plasma electrolytic oxidation.
However, Chen discloses:
Regarding claim 20:
providing a heater (e.g., an object comprising aluminum, copper and magnesium), at or close to a fluid path configured for heating fluid, wherein the heater comprises a porous ceramic layer (e.g., alumina disclosed in para 13, 52, 72) thereon (e.g., Fig. 1-8B and para 11-21, 47, 52, 59, 64-73);  
wherein the porous ceramic layer is provided on the conductor with plasma electrolytic oxidation (e.g., Fig. 1-8B and para 11-21, 47, 52, 59, 64-73); and
passing an electric current through the conductor, whereby heat is passed from the conductor to the fluid passing through the fluid path (e.g., Fig. 1-8B and para 11-21, 47, 52, 59, 64-73).
To the extent that it is argued that Goodman in view of Chen does not explicitly disclose a porosity in the range of 10-80% (as recited in claim 20), Hayward discloses:
Regarding claim 20: 
providing a heater (e.g., heat source 20) in, at or close to a fluid path configured for heating fluid, wherein the heater comprises a porous ceramic layer thereon (e.g., sleeve 22) (e.g., Fig. 1-14 and col 5-6); 
wherein the porous ceramic layer is provided on the conductor with plasma electrolytic oxidation and the porous ceramic layer has a porosity in the range of 10-80% (e.g., Fig. 1-14 and col 5-6); and 

Goodman in view of Chen and Hayward does not explicitly disclose the metal wire comprises titanium.
However, Terry discloses:
Regarding claims 5: the metal wire comprises titanium (e.g., para 129);
Regarding claim 15: the heater is configured to reach, in use, a temperature in the range of 50-750°C (e.g., para 144); and
Regarding claim 20: a titanium conductor (e.g., para 129).
It would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filing date (post AIA ) to modify Goodman in view of Chen and Hayward as suggested and taught by Terry in order to provide materials that can absorb a substance to be vaporized.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 14-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 10,285,445 in view of Hayward. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed subject matter of the present application and that of the claims of the patent are substantially the same and the claimed subject matter of the present application would have been obvious to one of ordinary skill in the art based on the claimed subject matter of the claims of the patent.  U.S. Patent No. 10,285,445 does not explicitly claim a porosity in the range of 10-80%.  Hayward discloses the claimed subject matter including a porosity in the range of 10-80% (e.g., sleeve 22 is made of a porous ceramic material and preferably has a porosity of at least about 40%) as noted above.  It would have been obvious to one .
Response to Amendment
The amendment of 02/16/2021 is acknowledged. 
Response to Arguments
Applicant's arguments filed 02/16/2021 have been fully considered but they are not persuasive.  The remarks begin by noting the claim status and amendments as well as the rejections set forth in the previous Office action.
The remarks then address the prior art rejections.  The remarks first address amended independent claim 1 and note the amendments to the claim.  The remarks state that independent claim 1 is amended herein to recite "wherein the heater comprises a conductor that is provided with a porous ceramic layer having a thickness of 5-300 µm thereon and a porosity in the range of 10-80%, and wherein the porous ceramic layer is provided on the conductor by plasma electrolytic oxidation” and that the Office relied on Goodman in rejecting claim 8, which previously recited "the ceramic layer has a porosity in the range of 10- 80%."  The remarks assert that a porous ceramic layer of any porosity is not depicted or called out in any of the FIGS. 1-6 and 14-17 of Goodman, let alone a ceramic layer having a porosity in the range of 10-80%, paragraphs 22-27, 41, and 45 of Goodman are entirely silent with respect a porous ceramic layer, instead generally discussing the structure, operation, and circuitry of the vaporizing device 20 and that paragraph 51 of Goodman teaches that the open coil heater 152 or 222 may be encased in a porous ceramic material such that Goodman is entirely silent with respect to the ceramic material having a porosity of 10-80%, as recited in amended independent claim 1.  The remarks further assert that there is no reason, and the Office has not offered one, as to why Goodman would 
However, as noted previously and in the remarks, the recitation of formed using a plasma electrolytic oxidation is a product-by-process recitation and the claimed structure is disclosed and rendered obvious by Goodman in view of Chen. Per MPEP 2113, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.
In response to the arguments that Goodman does not disclose a ceramic layer having a porosity in the range of 10-80%, it is noted that, while the claimed porosity range of 10-80% includes a substantial majority of all possibility porosity amounts while essentially excludes only  0<9% and 80<100% and Goodman explicitly discloses a ceramic layer having a porosity (para 51 of Goodman 
The remarks then address Chen and asset that Chen does not cure the asserted deficiencies of Goodman with respect to the claimed porous ceramic layer having a porosity in the range of 10-80%.  However, Goodman in combination with Hayward is not deficient as set forth and explained above.  The remarks then argue that a person having ordinary skill in the art would not be motivated to combine the teachings of Chen with the teachings of Goodman.  The remarks describe Chen and then state that Chen is unrelated to ceramic materials over heating elements that vaporize fluids, as discussed with respect to Goodman and that Goodman is silent with respect plasma electrolytic oxidation, further reducing the motivation for a person having ordinary skill in the art, starting from Goodman, to combine the teaching of Chen, relating to a non-contemplated method (i.e. plasma electrolytic oxidation) for an unrelated purpose (i.e. corrosion resistance), with Goodman.  The remarks further state that, as discussed in paragraph 13 of the Present Specification, it is known that plasma electrolytic oxidation forms a ceramic layer that is thermally insulating, and therefore, a person having ordinary skill in the art would be further pointed away from applying the plasma electrolysis oxidation process of Chen to the ceramic material of Goodman.  In response to applicant's arguments against the references individually, one In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Furthermore, Chen is not completely silent regarding ceramics.  For example para 13 of Chen discloses that the method also includes oxidizing the surface of the object using a plasma electrolytic oxidation process to form the oxide layer comprising alumina and an oxide of magnesium.  Para 72 of Chen also discloses that the surface of the object is oxidized using a plasma electrolytic oxidation process (step 380) forming an oxide layer including alumina and a magnesium oxide.
The remarks then state that the ceramic layer having a porosity in the range of 10%-80% has the unexpected effect of the ceramic layer partially absorbing/adsorbing liquid to be heated, such as E- fluids for E-cigarettes or water, and evaporation/atomization occurring at least partly in the ceramic layer and that such unexpected results further render the claimed conductor that is provided with a porous ceramic layer having a porosity in the range of 10-80% non-obvious in view of Goodman and Chen.  However, the claimed porosity range is addressed by Goodman and Hayward as discussed above and claim 1 as well as claims 3-8, 10, and 11 depending therefrom are presently rejected as set forth and explained above.
The remarks briefly address independent claims 13, 14 and 20 as well as their respective dependent claims and request the previous obviousness rejections be withdrawn for at least the reasons stated above with respect to claim 1.  However, claim 1 as well as independent claims 13, 14 and 20 are presently rejected as obvious over Goodman in view of Chen and Hayward (and Terry for claim 20) as set forth and explained above.
The remarks then address the double patenting rejection.  The remarks state that claims 14-19 have been rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 10,285,445, independent claims 14 has been amended to recite "wherein: the 
The remarks then provide a conclusion requesting allowance.  However, the claims are presently rejected as set forth and explained above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC S STAPLETON whose telephone number is (571)270-3492.  The examiner can normally be reached on Monday-Thursday regular business hours.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Tu Hoang can be reached at (571) 272-4780, Dana Ross can be reached at (571) 272-4480, and Ibrahime Abraham can be reached at (571) 270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




/ERIC S STAPLETON/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        July 2, 2021